Dickinson, J.
This action is to recover for services rendered by the plaintiff for the defendant. The answer put in issue the alleged minority of the plaintiff. His right to sue and to recover did not depend upon his being a minor, and it was quite unnecessary for him to prove his infancy upon the trial.
There is no reasonable ground for questioning the admissibility of the evidence as to the value of the services, excepting as to that of the witness Falkenhagen, who testified that he was employing the plaintiff at the time of the trial, and was paying him $18 a month. This was error, but it did not in fact prejudice the cause of the defendant; for the other evidence in the case, which was wholly undisputed and unopposed, showed this service to have been worth a sum fully as large as that allowed by the jury.
Judgment affirmed.